Case 1:19-cv-00200-JJM-PAS Document 50 Filed 06/25/20 Page 1 of 1 PagelD #: 767

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND

Civil Docket No:
1:19-cv-00200-JIM-PAS

RICHARD FERREIRA .
Plaintiff, Pro se PLAINTIFF'S MOTION TO STAY PROCEEDINGS
UNTIL JULY 31, 2020 DUE TO COVID-19
EMERGENCY PRISON. TRANSFER TO MINIMUM
SECURITY HALF WAY HOUSE

Vv.

TOWN OF LINCOLN, Et al.
Defendants

Nee Nee” Nene” Set” eee” nee” Nace” See”

 

Comes now the Plaintiff, Richard Ferceira, (Ferreira), Pro se, in

the above entitled case, and moves this United States District Court,
(USDC), to allow this Motion and ORDER, this case stayed until the
close of business of July 31, 2020. As grounds to allow this Motion,

Ferreira would offer the attached Affidavit in support.

Respectfully submitted, Dated June/16/2020

 

Richard Ferreira

Pro se - Incarcerated
P.O. Box-8000
Shirley, MA. 01464
